PER CURIAM.
Whereas, the judgment of this court was entered on December 13, 1963 (159 So.2d 102) which denied a petition for writ of certiorari to review a judgment of the Circuit Court of Dade County, Florida, in the exercise of its appellate jurisdiction in the above styled cause; and
Whereas, on review of this court’s judgment, by appeal, the Supreme Court of Florida, by its opinion and judgment dated “March 17, 1965, 173 So.2d 138, and mandate dated April 12, 1965, now lodged in this court, reversed this court’s judgment with directions to affirm the judgment of the Circuit Court;
Now, therefore, it is ordered that the judgment of this court dated December 13, 1963 which was certified to the trial •court on January 13, 1964 is vacated, the ■opinion and judgment of the Supreme ■Court of Florida is herewith made the •opinion and judgment of this court and "the said judgment of the circuit court appealed from in this cause is affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).